                                          Case 5:19-cv-07071-SVK Document 132 Filed 07/23/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FACEBOOK, INC., et al.,                              Case No. 19-cv-07071-SVK
                                   8                      Plaintiffs,
                                                                                              ORDER GRANTING IN PART AND
                                   9               v.                                         DENYING IN PART PLAINTIFFS'
                                                                                              EMERGENCY EX PARTE
                                  10     ONLINENIC INC, et al.,                               APPLICATION FOR A TEMPORARY
                                                                                              RESTRAINING ORDER FREEZING
                                  11                      Defendants.                         DEFENDANTS' ASSETS AND
                                                                                              MOTION SCHEDULING
                                  12
Northern District of California
 United States District Court




                                                                                              Re: Dkt. Nos. 129, 131
                                  13

                                  14

                                  15          Presently before the Court is Plaintiffs Facebook, Inc. and Instagram, LLC’s (“Plaintiffs”)

                                  16   Emergency Ex Parte Application for a Temporary Restraining Order Freezing Defendants’ Assets.

                                  17   Dkt. 129. Plaintiffs’ counsel has stated that he has met and conferred and given notice to

                                  18   Defendants’ counsel prior to the filing of this application. Dkt. 129 at 2. Defendants OnLineNIC,

                                  19   Inc. and Domain ID Shield Service Co., Limited (“Defendants”) filed an opposition. Dkt. 131.

                                  20          Having reviewed the submissions of the Parties, the Court finds that Plaintiffs have shown

                                  21   a likelihood of immediate and irreparable injury by dissipation of assets if a temporary restraining

                                  22   order (“TRO”) does not issue pending briefing on a preliminary injunction. Accordingly, the

                                  23   Court ORDERS as follows:

                                  24          I.        Given the urgency of this matter, except to pay costs directly necessary to maintain

                                  25                    the day-to-day operations of their business (e.g., renewing customer domain names,

                                  26                    paying for servers, paying any employees), Defendants, as well as their officers,

                                  27                    agents, servants, employees, or attorneys, or any other person who is in active

                                  28                    concert or participation with them, shall not transfer, dissipate, abscond, hide,
                                       Case 5:19-cv-07071-SVK Document 132 Filed 07/23/21 Page 2 of 4




                                   1            secret away, borrow against, or pledge any of Defendants’ assets, including by:

                                   2            1.    Transferring, releasing, deleting, or assigning any domain names owned or

                                   3                  controlled by Defendants, including but not limited to the domain names

                                   4                  listed in Exhibit 1 to this Order;

                                   5            2.    Transferring or withdrawing any funds from any bank account;

                                   6            3.    Transferring or using any funds from PayPal accounts and any other third-

                                   7                  party payment processor, except that those funds may be deposited into one

                                   8                  of Defendants’ bank accounts;

                                   9            4.    Transferring or using any funds from Visa, MasterCard, American Express,

                                  10                  or any other credit card company as well as any credit card processing

                                  11                  company, except that those funds may be deposited into one of Defendants’

                                  12                  bank accounts;
Northern District of California
 United States District Court




                                  13            5.    Transferring or using any funds held in any attorney-client trust account;

                                  14            6.    Selling, leasing, loaning, pledging, or otherwise encumbering any physical

                                  15                  assets or infrastructure, including any computer server or equipment of

                                  16                  value;

                                  17            7.    Assigning any employee compensation or benefit plan or requesting any

                                  18                  return of such funds from the plan coordinator;

                                  19            8.    Selling, assigning, or otherwise transferring any equity Defendants own in

                                  20                  any other companies;

                                  21            9.    Transferring any funds to 35.CN during the TRO period; and

                                  22            10.   Assisting, aiding, or abetting any other person or business entity in engaging

                                  23                  in or performing any of the activities referred to in subparagraphs 1-9 above.

                                  24      II.   Further, in light of Defendants’ representation that they will not oppose Plaintiffs’

                                  25            motion to strike Defendants’ Answer and for default judgment (Dkts. 117, 120),

                                  26            Defendants shall immediately provide to the Court under seal an accounting of all

                                  27            of their assets, including, but not limited to, (a) all of Defendants’ bank account

                                  28            numbers and those accounts’ respective balances as of the date this TRO is entered;
                                                                                   2
                                              Case 5:19-cv-07071-SVK Document 132 Filed 07/23/21 Page 3 of 4




                                   1                       (b) Defendants’ ownership interest in any other companies; and (c) any other assets

                                   2                       including cash balances, real estate, physical property, accounts receivable, or

                                   3                       income.

                                   4             III.      The Court DENIES WITHOUT PREJUDICE Plaintiffs’ request for an

                                   5                       independent domain name broker and liquidation. This topic may be revisited

                                   6                       during the preliminary injunction stage.

                                   7             The Court FURTHER ORDERS as follows:

                                   8             1. This TRO is entered on July 23, 2021 for a period of fourteen (14) days through

                                   9                    August 6, 2021.

                                  10             2. Parties are to provide briefing for the preliminary injunction on the following schedule:

                                  11                       a. Plaintiffs may submit any supplemental briefing in support of preliminary

                                  12                            injunction by 12:00 p.m. on July 27, 2021.
Northern District of California
 United States District Court




                                  13                       b.   Defendants shall file and serve an opposition to preliminary injunction, if any,

                                  14                            by 12:00 p.m. on July 30, 2021. In the opposition to the TRO, Defendants

                                  15                            unequivocally state that they seek to transfer domains to a registrar to auction

                                  16                            for cash to pay the Special Master. Dkt. 131 at 2. Defendants also represent

                                  17                            that they have identified a buyer for the domains who is willing to pay an

                                  18                            amount approaching the amount owed to the Special Master. Id. at 4; Dkt. 131-

                                  19                            1 Declaration of Carrie Yu ¶ 9. Accordingly, Defendants’ opposition to a

                                  20                            preliminary injunction should contain a specific proposal for securing any such

                                  21                            funds raised to pay the Special Master (e.g., an escrow account with counsel or

                                  22                            some other effective mechanism), including buyer’s names, dates, and account

                                  23                            numbers where proceeds will be placed.

                                  24   ////

                                  25   ////

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                               3
                                         Case 5:19-cv-07071-SVK Document 132 Filed 07/23/21 Page 4 of 4




                                   1          3. A hearing on a preliminary injunction will take place via video conference at 1:30 p.m.

                                   2             on August 5, 2021.

                                   3          SO ORDERED.

                                   4   Dated: July 23, 2021

                                   5

                                   6
                                                                                                 SUSAN VAN KEULEN
                                   7                                                             United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      4
